Citation Nr: 0402442	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  03-11 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for nonservice-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel






INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
recognized regular Philippine Army active service from 
December 1941 to April 1942 and from November 1942 to March 
1946.  He died in April 2001.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from the January 
2003 rating decision of the Department of Veterans Affairs 
(VA) Regional Office in Manila, the Republic of the 
Philippines (RO).


FINDINGS OF FACT

1.  The veteran died in April 2001 at the age of 85.

2.  At the time of the veteran's death, service-connection 
was not established for any disability.

3.  Cardiorespiratory arrest was certified as the immediate 
cause of death and heart failure and arteriosclerotic heart 
disease were certified as antecedent causes of death on the 
veteran's death certificate.

4.  Cardiovascular disease was not manifested in service or 
in the first postservice year, and there is no competent 
evidence that relates such disability, which caused the 
veteran's death, to his period of active service.

5.  The veteran's death was not due to a disability which was 
incurred or aggravated in service, and a service-connected 
disability did not contribute substantially or materially to 
cause his death.

6.  It is certified that the veteran's only recognized active 
service was with the Philippine army and in recognized 
guerilla service from December 1941 to April 1942 and from 
November 1942 to March 1946.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2003).

2.  As the veteran did not have qualifying service, basic 
eligibility requirements for nonservice-connected death 
pension benefits are not met. 38 U.S.C.A. § 1541 (West 2002); 
38 C.F.R. §§ 3.40, 3.41 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2003).

Here, VA's duties have been fulfilled to the extent possible.  
First, VA must notify the appellant of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the appellant was informed of the evidence 
needed to substantiate her claim by means of an October 2002 
letter from the RO, the January 2003 rating decision, and the 
April 2003 Statement of the Case.  In these documents, the 
appellant was informed of the basis for the denial of her 
claim, of the type of evidence that she needed to submit to 
substantiate her claim, and of all regulations pertinent to 
her claim.  She was also informed as to which evidence and 
information was her responsibility, and which evidence would 
be obtained by the RO.  The October 2002 letter specifically 
advised her of the provisions of the VCAA.  Therefore, the 
various documents and letters provided to the appellant 
satisfy the notice requirements of 38 U.S.C.A. § 5103 of the 
new statute. 

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A..  Here, the RO considered the service 
medical records, private medical records, and lay statements.  
The appellant did not request a personal hearing.  

In claims for compensation (here, DIC) the VCAA requires that 
VA obtain medical opinions when necessary for an adequate 
decision.  A medical opinion is deemed to be necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but includes competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability, establishes that the veteran suffered an event, 
injury, or disease in service, or has a disease or symptoms 
of a disease manifest during an applicable presumptive 
period, and indicates the claimed disability or symptoms may 
be associated with the established event, injury, or disease.  
See 38 C.F.R § 3.159(c)(4). 

A recent opinion of the U.S. Court of Appeals for the Federal 
Circuit upheld the statutory provision that requires VA to 
obtain a medical opinion only when the record indicates that 
the disability may be related to active service but does not 
contain sufficient medical evidence to make a decision on the 
claim.  In other words, the appellant is required to show 
some causal connection between the death or disability and 
military service.  See Wells v. Principi, 326 F.3d 1381 
(2003).  Although a VA medical opinion was not obtained in 
this case, the probative evidence of record does not show the 
veteran sustained an event, disease, or injury in service 
that is related to his cause of death.  For this reason, the 
Board finds a VA medical opinion is not necessary for an 
adequate decision.  Consequently, the RO has fulfilled its 
duty to assist the appellant and no further action is 
necessary to comply with the VCAA.  

I.	Service Connection for the Cause of the Veteran's 
Death

The appellant believes that the veteran's death was related 
to his period of active service.  In support of her claim, 
she submitted an affidavit from former servicemen who served 
with the veteran.  They wrote that the veteran was confined 
at a first aid station in July 1944 due to pulmonary 
tuberculosis.

The service medical records consist of an Affidavit for 
Philippine Army Personnel and the veteran's separation 
examination.  The separation examination of January 1946 
contained no findings of disability (and specifically none of 
cardiovascular disease).  Likewise, the veteran reported no 
wounds or illness during service in his Affidavit for 
Philippine Army Personnel dated in February 1946.  

A Certificate of Death shows that the veteran died in April 
2001 due to cardiorespiratory arrest with antecedent causes 
of heart failure and arteriosclerotic heart disease.  

Private medical records show that the veteran was treated in 
November 1999, March 2000, and September 2000 for 
exacerbations of chronic obstructive pulmonary disease.  In a 
November 2002 letter, the veteran's attending physician, 
wrote that he had known the veteran since the 1980's.  At 
that time the veteran had recurrent coughs and colds; chronic 
bronchitis had been diagnosed.  The veteran's problems 
worsened, and he developed medical conditions including 
hypertension, coronary artery disease, pneumonia, and pleural 
effusions.  In a December 2002 letter, another private 
physician wrote that the veteran had been his patient on two 
occasions in 1993 and 1994.  The diagnoses were hypertension 
and ischemic heart disease.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

If certain diseases (here cardiovascular disease) become 
manifest to a compensable degree within a presumptive period 
(one year for cardiovascular disease) after the veteran's 
military service ended, such diseases shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

Pertinent case law provides, however, that 38 U.S.C.A. 
§ 1154(b) does not create a presumption of service connection 
for a combat veteran's alleged disability, and that the 
appellant is required to meet the evidentiary burden as to 
service connection, such as whether there is a current 
disability or whether there is a nexus to service, which both 
require competent medical evidence.  See Collette v. Brown, 
82 F.3d 389, 392 (1996).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  See 38 C.F.R. 
§ 3.312(b).

The preponderance of the evidence is against the appellant's 
claim seeking service connection for the cause of the 
veteran's death.  The veteran died of cardiovascular 
ailments, and private medical records confirm that he had 
these conditions in the years preceding his death.  However, 
the record is devoid of any evidence that the veteran 
incurred these disabilities during active service; that 
cardiovascular disease was manifested in the first 
postservice year; or that disability that caused the 
veteran's death was in any way related to service.  Although 
the veteran's former friends believe that he incurred 
pulmonary tuberculosis during active service, the record 
contains no medical evidence to corroborate this belief; and 
there is no competent evidence (medical opinion) that such 
disability caused or contributed to cause the veteran's 
death.  As the record contains no competent evidence that any 
disability of service origin caused or contributed to cause 
the veteran's death, service connection for the cause of 
death must be denied. 




II.	Nonservice-Connected Death Pension Benefits

VA law provides that nonservice-connected death pension 
benefits shall be paid to the surviving spouse of a veteran 
of a period of war who meets established service 
requirements.  38 U.S.C.A. § 1541.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, is not deemed to have been 
active military, naval or air service for the purpose of 
granting nonservice-connected death pension benefits to a 
deceased veteran's spouse.  See 38 U.S.C.A. § 107; 38 C.F.R. 
§ 3.40.  

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Service department findings are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

The veteran's certified active service is not in dispute.  
Such service is qualifying for certain benefits including 
compensation under 38 U.S.C., Chapters 11 & 13.  However, it 
is not qualifying service for pension or death pension 
benefits, which are under 38 U.S.C., Chapter 15.  As the 
veteran did not have the type of qualifying service required 
to confer eligibility for death pension benefits, the 
appellant's claim for the benefits must be denied because of 
a lack of entitlement under law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).

ORDER

Service connection for the cause of the veteran's death is 
denied.

Basic eligibility for nonservice-connected death pension 
benefits is denied.



____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



